Citation Nr: 0112328	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
genitourinary disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1946 to March 1947, from July 1947 to September 1949, and 
from July 1950 to September 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which found that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for prostatitis and kidney stones claimed as 
bleeding from the urethra.  The Board has recharacterized the 
issue as one for service connection for a genitourinary 
disorder to more accurately reflect the veteran's claim. 

In November 2000, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 
2000). 


REMAND

In a June 1953 rating decision, the RO denied service 
connection for prostatitis because this condition first 
became manifest on a hospital report too long after discharge 
to warrant service connection.  He was notified of that 
decision that same month, however, he did not appeal within 
the time allowed and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

In January 1974, the veteran was hospitalized for six days at 
the VA hospital with a diagnosis of acute prostatitis and he 
filed another claim for service connection for prostatitis.  
The RO continued the denial of service connection in a March 
1953 rating decision indicating that the evidence was not new 
and material to reopen the claim.

In October 1980, the RO denied entitlement to service 
connection for kidney stones, indicating that the service 
medical records were negative for any treatment in service.  
He was notified of this decision in an October 1980 letter.  

In January 1999, the veteran was hospitalized by VA primarily 
for complaints related to his congestive heart failure.  The 
report of his hospitalization notes by history that the 
veteran was diagnosed with prostatitis, epididymitis, 
orchitis, and bilateral hydroceles in October 1998.  He also 
gave a history of kidney stone.  

In February 2000, the veteran wrote the RO asking that his 
claim be reopened for disability for bleeding from the 
urethra, which he indicated was a mixed diagnosis.  VA 
hospital and outpatient treatment reports were received from 
April 1996 to March 2000.  These showed a history of 
treatment for kidney stones and transurethral resection of 
the prostate; however, there was no evidence shown of a 
genitourinary disorder related to service.

In a November 2000 personal hearing, the veteran testified 
that he had continuously been under treatment for problems of 
bleeding from his urethra since his active service when he 
sustained an injury to his urethra .  He testified that 
different doctors would try different procedures and they 
would not agree.  He added that he was currently bleeding and 
wearing a catheter to keep from soiling his clothing, and the 
he was currently receiving treatment at the VA Medical Center 
(VAMC) in Houston, Texas.  He indicated that he was receiving 
treatment only through VA and had an appointment scheduled 
for treatment the week following his treatment.  

The Board finds that additional development of the record is 
necessary in light of VA's duty-to-assist obligation under 
the newly amended versions of 38 U.S.C.A. §§ 5103A and 
5107(a).  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(eliminates well-grounded claim requirement for all claims 
seeking entitlement to veterans benefits and provides 
specific statutory criteria for developing disability 
compensation claims).  The Board observes that while VA is 
not required to reopen a disallowed claim in the absence of 
new and material evidence presented or secured under the 
terms of the VCAA, see 38 U.S.C. § 5103A(f), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000), if additional development 
to assist the appellant in substantiating a claim is 
necessary to achieve compliance with the VCAA, as is the case 
here, such development must be undertaken.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  The most recent records of the veteran's treatment are 
through February 2000.  Inasmuch as the VA is on notice of 
the existence of additional evidence, which is potentially 
relevant to the appealed issue, such evidence should be 
obtained prior to any further appellate review in this case.  
Pursuant to the VCAA, efforts to obtain all available VA 
medical records, as well as any Federal department or agency 
records, must continue until it is documented that the 
records do not exist or that further efforts would be futile.  
Moreover, the appellant must be informed of (a) the identity 
of missing records; (b) efforts taken by the RO to obtain 
such records; and (c) further efforts to be taken by the RO 
with respect to the claim.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

1.  The RO should contact the VAMC in 
Houston Texas for the purpose of 
obtaining any medical records pertaining 
to treatment provided to the appellant 
for any genitourinary disorder dating 
from February 2000 to the present.  In 
attempting to obtain these records, the 
RO should follow the guidelines outlined 
under the provisions of the VCAA.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  If additional evidence pertaining to 
the claim for a genitourinary disorder is 
obtained, the RO should again review the 
complete record and make a determination 
as to whether new and material evidence 
has been submitted to reopen the claim 
for entitlement to service connection for 
a genitourinary disorder.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The RO and the veteran are advised 
that the Board is obligated by the law to 
ensure that the RO complies with its 
directives, as well as those of the United 
States Court of Appeals for Veterans 
Claims.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  Where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




